              Case 3:20-cv-05813-CRB Document 9 Filed 09/09/20 Page 1 of 5




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   NATASSIA KWAN, State Bar #294322
     RAYMOND R. ROLLAN, State Bar #304548
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4272 [Kwan]
     Telephone: (415) 554-3888 [Rollan]
 7   Facsimile:    (415) 554-3837
     E-Mail:       natassia.kwan@sfcityatty.org
 8   E-Mail:       raymond.rollan@sfcityatty.org

 9
     Attorneys for Defendants
10   JEFFREY TUMLIN AND
     CITY AND COUNTY OF SAN FRANCISCO
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14    MARIMAR CORNEJO, an individual,                 Case No. 20-cv-05813 CRB

15           Plaintiff,                               DEFENDANTS’ ADMINISTRATIVE MOTION
                                                      TO EXTEND TIME TO RESPOND TO
16           vs.                                      COMPLAINT

17    JEFFREY TUMLIN, officially as Director of
      Transportation of the San Francisco Municipal
18    Transportation Agency; the SAN
      FRANCISCO MUNICIPAL
19    TRANSPORTATION AGENCY; CITY AND
      COUNTY OF SAN FRANCISCO; DAN
20    SCANLAN, individually; TEGSCO, LLC
      d/b/a SAN FRANCISCO AUTORETURNL
21    SAN FRANCISCO AUTORETURN, LLC;
      PACIFIC GAS AND ELECTRIC
22    COMPANY; CAMERON A. HALE, in his
      capacity as CEO of ALVAH
23    CONTRACTORS INC.; ALVAH
      CONTRACTORS INC., NELSONS TOW
24
             Defendants.
25

26

27

28
      DEF’S MTN TO EXTEND TIME TO RESPOND TO           1                     n:\lit\li2020\210152\01476911.docx
      COMPLAINT ; Case No. 20-cv-5813
                Case 3:20-cv-05813-CRB Document 9 Filed 09/09/20 Page 2 of 5




 1          Pursuant to Civil Local Rule 6-3, Defendant City and County of San Francisco, Jeffrey Tumlin,

 2   and San Francisco Municipal Transportation Agency,1 (“City Defendants”) respectfully move for an

 3   Extension of Time to Respond to Plaintiff Marimar Cornejo’s (“Plaintiff”) Complaint. City

 4   Defendants seek a 30-day extension, or October 9, 2020, to provide its response

 5   A.     Good Cause for Extending Time

 6          Good cause exists for extending City Defendants’ time to respond to Plaintiff’s Complaint.

 7   Plaintiff’s Complaint was filed on August 17, 2020. On August 19, 2020, the City Attorney’s Office

 8   received by certified mail a copy of the summons and the complaint, making September 9, 2020 the

 9   deadline for City Defendants to answer or otherwise respond to the Complaint. Deputy City Attorney

10   Raymond R. Rollan was assigned this matter on September 2, 2020. (Declaration of Raymond R.

11   Rollan (“Rollan Decl.” at ¶ 2.)

12          On February 25, 2020, San Francisco Mayor London Breed issued a Proclamation by the

13   Mayor Declaring the Existence of a Local Emergency under Sections 8550, et seq. of the Government

14   Code, Section 3.100(13) of the San Francisco Charter, and Chapter 7 of the San Francisco

15   Administrative Code, establishing the existence of an emergency within the City and County of San

16   Francisco due to the ongoing spread of COVID-19. On March 4, 2020, California Governor Gavin

17   Newsom issued a Proclamation of a State of Emergency under Section 8625 of the California

18   Government Code and the California Emergency Services Act, establishing the existence of a state of

19   emergency throughout California due to COVID-19. On March 11, 2020, the Health Officer of the

20   City and County of San Francisco declared that there is an imminent and proximate threat to public

21   health from the introduction of COVID-19 in the City and County of San Francisco. Measures

22   instituted by private and government entities to protect public health and limit the spread of COVID-

23   19 include the suspension of work and the temporary closure of offices.

24

25          1
              Although Plaintiff purports to name as a defendant the San Francisco Municipal
     Transportation Agency, that department of the City and County of San Francisco is not an independent
26   public corporation and does not have the power to sue or be sued. See Bauer v. County of Ventura, 45
     Cal.2d 276, 288-289 (1955); compare Cal. Gov’t Code §§ 23000, 23004(a). Accordingly, the City and
27   County of San Francisco and Jeffrey Tumlin are the only two named defendants in this action.
28
      DEF’S MTN TO EXTEND TIME TO RESPOND TO             2                          n:\lit\li2020\210152\01476911.docx
      COMPLAINT ; Case No. 20-cv-5813
               Case 3:20-cv-05813-CRB Document 9 Filed 09/09/20 Page 3 of 5




 1          Consistent with other measures designed to protect public health and contain the pandemic, on

 2   March 15, 2020, San Francisco City Attorney Dennis Herrera directed employees to telework,

 3   effective March 16, 2020 until further notice. (Rollan Decl. ¶ 3). The pandemic has tremendously

 4   impacted office operations and responsiveness. City Defendants are still in the process of gathering

 5   and reviewing pertinent records in order to fully evaluate the claims raised in the Complaint. (Rollan

 6   Decl. ¶ 4).

 7          More importantly, counsel for City Defendants, Raymond R. Rollan, serves as lead counsel

 8   and is currently in a civil jury trial in San Francisco Superior Court, Trinidad Chavez v. CCSF, CGC-

 9   19-57384, which commenced on August 31, 2020 and is still ongoing. Additionally, Mr. Rollan

10   serves as lead counsel in another civil jury trial in San Francisco Superior Court, Sharon

11   Brown/Jamila Swain v. CCSF, CGC-17-558282, set for trial September 21, 2020-October 3, 2020.

12   These obligations have impacted counsel’s ability to meaningfully assess the merits of the case at this

13   juncture. (Rollan Decl. ¶ 5).

14   B.     Efforts To Obtain Stipulation

15          Defense counsel called Plaintiff on September 9, 2020 to inquire whether she is agreeable to a

16   stipulation to extend City Defendants’ response to the Complaint. Plaintiff did not answer her cell

17   phone. Defense counsel has not had an opportunity to reach out to Plaintiff earlier due to trial

18   obligations.

19   C.     Substantial Harm and Prejudice

20          City Defendants will suffer harm should an extension of time be denied. Specifically, as noted

21   above, Defense counsel has not had an opportunity to thoroughly assess the legal issues identified in

22   the Complaint to determine the City’s response strategy.

23   D.     Previous Time Modifications

24          There have been no time modifications in this matter.

25   E.     Effect on Schedule of the Case

26          The requested extension has no impact on the schedule for the case.

27

28
      DEF’S MTN TO EXTEND TIME TO RESPOND TO              3                          n:\lit\li2020\210152\01476911.docx
      COMPLAINT ; Case No. 20-cv-5813
               Case 3:20-cv-05813-CRB Document 9 Filed 09/09/20 Page 4 of 5




 1           For the foregoing reasons, City Defendants respectfully request that the Court grant their

 2   request to extend the time to respond to Plaintiff’s Complaint from September 9, 2020 to October 9,

 3   2020.

 4   Dated: September 9, 2020
 5                                                   DENNIS J. HERRERA
                                                     City Attorney
 6                                                   MEREDITH B. OSBORN
                                                     Chief Trial Deputy
 7                                                   RAYMOND R. ROLLAN
 8                                                   Deputy City Attorney

 9
                                               By:    /s/ Raymond R. Rollan
10                                                   RAYMOND R. ROLLAN

11                                                   Attorneys for Defendants
                                                     JEFFREY TUMLIN AND CITY AND COUNTY OF
12                                                   SAN FRANCISCO
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DEF’S MTN TO EXTEND TIME TO RESPOND TO               4                         n:\lit\li2020\210152\01476911.docx
      COMPLAINT ; Case No. 20-cv-5813
               Case 3:20-cv-05813-CRB Document 9 Filed 09/09/20 Page 5 of 5



                                               PROOF OF SERVICE
 1
            I, ANITA MURDOCK, declare as follows:
 2
             I am a citizen of the United States, over the age of eighteen years and not a party to the above-
 3   entitled action. I am employed at the City Attorney’s Office of San Francisco, Fox Plaza Building,
     1390 Market Street, Sixth Floor, San Francisco, CA 94102.
 4
            On September 9, 2020, I served the following document(s):
 5
         DEFENDANTS’ ADMINISTRATIVE MOTION TO EXTEND TIME TO RESPOND TO
 6                                               COMPLAINT
 7    DECLARATION OF RAYMOND R. ROLLAN IN SUPPORT OF DEFENDANTS’ MOTION
                           TO EXTEND TIME TO RESPOND TO COMPLAINT
 8       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO EXTEND TIME TO
                                         RESPOND TO COMPLAINT
 9
     on the following persons at the locations specified:
10    Marimar Cornejo
      c/o 391 Ellis Street
11    San Francisco, CA 94102
      Telephone: 415-767-6676
12    Email:          marimarcornejo95@gmail.com
13    Plaintiff in Pro Per
14   in the manner indicated below:
15          BY ELECTRONIC MAIL: I caused a copy of such document to be transmitted via electronic mail in
            portable document format (“PDF”) Adobe Acrobat from the electronic address: anita.murdock@sfcityatty.org.
16
            I declare under penalty of perjury pursuant to the laws of the State of California that the
17   foregoing is true and correct.
18          Executed September 9, 2020, at Antioch, California.
19                                                         /s/ Anita Murdock
                                                               ANITA MURDOCK
20

21

22

23

24

25

26

27

28
      DEF’S MTN TO EXTEND TIME TO RESPOND TO                  5                              n:\lit\li2020\210152\01476911.docx
      COMPLAINT ; Case No. 20-cv-5813
